       Case 1:15-mc-01394-ABJ Document 139 Filed 11/26/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 IN RE U.S. OFFICE OF
 PERSONNEL MANAGEMENT
 DATA SECURITY LITIGATION

 _________________________________        Misc. Action No. 15-1394
                                          MDL Docket No. 2664
 This Document Relates To:

 NTEU v. Cabaniss,
    15-cv-1808-ABJ (D.D.C.)
    3:15-cv-03144 (N.D. Cal.)


                                       NOTICE

      Plaintiffs National Treasury Employees Union (NTEU), Eugene

Gambardella, Stephen Howell, and Jonathon Ortino (collectively, NTEU Plaintiffs)

respectfully submit this notice in advance of the December 3, 2019 status conference

to inform the Court that they will not take any further action in this litigation.

They expect to be dismissed from this consolidated action consistent with the D.C.

Circuit’s June 21, 2019 opinion, and, as such, do not intend to participate in the

forthcoming status conference.
      Case 1:15-mc-01394-ABJ Document 139 Filed 11/26/19 Page 2 of 2



                               Respectfully submitted,

                               Gregory O’Duden
                               Larry J. Adkins

                               _/s/Paras N. Shah___________________________
                               Paras N. Shah
                               Allison C. Giles
                               NATIONAL TREASURY EMPLOYEES UNION
                               1750 H Street, N.W.
                               Washington, D.C. 20006
                               Tel: (202) 572-5500
                               Email: greg.oduden@nteu.org
                               Email: larry.adkins@nteu.org
                               Email: paras.shah@nteu.org
                               Email: allie.giles@nteu.org

                               Counsel for NTEU Plaintiffs

November 26, 2019




                                    2
